OPINION
{¶ 1} After plea negotiations, Danny M. Williams entered pleas of guilty to Voluntary Manslaughter and to Tampering with Evidence. The State dismissed a Murder charge. He agreed to negotiated sentences of ten (10) years on the manslaughter charge and five (5) years on the Tampering charge, to be run consecutively, which was also by agreement. Williams filed a request for a delayed appeal, which we granted. In due course, his appointed appellate counsel filed an Anders brief, alleging that after thoroughly examining the record and the law, he concluded that there were no meritorious issues for appeal.
 {¶ 2} On June 16, 2003, we informed Williams of the fact that his counsel had filed an Anders brief and granted him sixty days from that date to file his pro se brief, if any.
 {¶ 3} No such pro se brief has been filed.
 {¶ 4} We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review.
 {¶ 5} The judgment appealed from is affirmed.
FAIN, P.J. and GRADY, J., concur.